Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Frick (US 20180252797 A1) is considered analogous art as it discloses a radar altimeter which mitigates the radar’s susceptibility to impact from interference. 
Regarding claim 1, Frick discloses
A method for determining in real time the distance, d, from the ground of an aircraft by radar measurements, the said distance d being determined, for a span of distances extending up to a given distance dmax, with a given constant resolution Rd0 (Paragraph 0017, “A ramp rate of the frequency synthesizer 112 may be fixed to provide a constant range resolution. Moreover, a transmit frame time of the frequency synthesizer 112 may be fixed to provide simplified signal processing in the signal processor 126 of the radar altimeter 100.”); 
wherein it implements the following operations: the emission of at least two successive frequency ramps and the reception of the signals reflected by the ground subsequent to these emissions; the construction, on the basis of the reflected signals received of two signals Eo(t) and Ei(t) each corresponding to the reflected signal ro(t) or ri(t) originating from the successive emissions of two waveforms eo(t) and ei(t) (Paragraph 0033, “The frequency synthesizer is configured to generate frequency modulated continuous wave (FMCW) ramps in transmit frames of the frequency modulated signal.”; Figure 3 depicts frequency ramps), 
Frick fails to disclose, 
after demodulation of the signals ro(t) and ri(t) by the corresponding wave eo(t) or ei(t) and sampling of the demodulated signal at a given frequency Fech; the said waveforms eo(t) and ei(t) being represented in a "time-frequency" space by two frequency ramps exhibiting respective slopes of variation Ko and Ki, on two frequency bands Bo and Ri whose ratio Bi/Bo is a given integer number, the band Bo being determined as a function of the distance resolution Rao by the relation:

    PNG
    media_image1.png
    28
    109
    media_image1.png
    Greyscale

the slope K being determined as a function of the distance dmax by the relation: 

    PNG
    media_image2.png
    34
    137
    media_image2.png
    Greyscale

 the slopes Ko and K being respectively given by the relations

    PNG
    media_image3.png
    36
    249
    media_image3.png
    Greyscale

where TEO and TE1 represent the respective durations of emission of the waveforms eO(t) and el(t); 
the application of an FFT, on N samples, to the signals Eo(t) and Ei(t) and determination of the spectral components Eo and E corresponding to the said signals, Eo corresponding to the component of lowest frequency of the spectrum of Eo(t); 
the determination, on the basis of the spectral components Eo and Ei, of the distances measured do and d1 by means of the waveforms eo(t) and ei(t) corresponding respectively to the spectral components Eo and Ei, do and di being given by the relations:
    Atty Dkt. No. 95781.41800 
    PNG
    media_image4.png
    34
    244
    media_image4.png
    Greyscale
23


    PNG
    media_image5.png
    34
    248
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    75
    442
    media_image6.png
    Greyscale

and   

Stove (GB 2248359 A) is considered analogous art as it discloses a radar altimeter using consecutive frequency ramps wherein the repetition frequency of the segments uses ratios that are prime integers. 
Regarding claim 1, Stove discloses
A method for determining in real time the distance, d, from the ground of an aircraft by radar measurements, the said distance d being determined, for a span of distances extending up to a given distance dmax, with a given constant resolution Rd0 (Page 15, line 8, “in an altimeter application”); 
wherein it implements the following operations: the emission of at least two successive frequency ramps and the reception of the signals reflected by the ground subsequent to these emissions; the construction, on the basis of the reflected signals received of two signals Eo(t) and Ei(t) each corresponding to the reflected signal ro(t) or ri(t) originating from the successive emissions of two waveforms eo(t) and ei(t) (Figure 2 depicts emissions of frequency ramps), 
Stove fails to disclose, 


    PNG
    media_image1.png
    28
    109
    media_image1.png
    Greyscale

the slope K being determined as a function of the distance dmax by the relation: 

    PNG
    media_image2.png
    34
    137
    media_image2.png
    Greyscale

 the slopes Ko and K being respectively given by the relations

    PNG
    media_image3.png
    36
    249
    media_image3.png
    Greyscale

where TEO and TE1 represent the respective durations of emission of the waveforms eO(t) and el(t); 
the application of an FFT, on N samples, to the signals Eo(t) and Ei(t) and determination of the spectral components Eo and E corresponding to the said signals, Eo corresponding to the component of lowest frequency of the spectrum of Eo(t); 
the determination, on the basis of the spectral components Eo and Ei, of the distances measured do and d1 by means of the waveforms eo(t) and ei(t) corresponding respectively to the spectral components Eo and Ei, do and di being given by the relations:
    Atty Dkt. No. 95781.41800 
    PNG
    media_image4.png
    34
    244
    media_image4.png
    Greyscale
23


    PNG
    media_image5.png
    34
    248
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    75
    442
    media_image6.png
    Greyscale

and   

Garrec (EP 2605037 A1) [paragraphs cited refer to provided English translation] is considered analogous art as it discloses a measurement unit which measures the distances from an aircraft to the ground using multiple transmission channels and reception channels. 
Regarding claim 1, Garrec discloses
 	A method for determining in real time the distance, d, from the ground of an aircraft by radar measurements, the said distance d being determined, for a span of distances extending up to a given distance dmax, with a given constant resolution Rd0 (Paragraph 0057-0058, “This modulation not only makes it possible to obtain the speeds and distances of the aircraft relative to the ground, but also makes it possible to measure distances with great precision. The distance resolution, denoted Re, is defined by the following relation: Re = c/(2Bw)); 
wherein it implements the following operations: the emission of at least two successive frequency ramps and the reception of the signals reflected by the ground subsequent to these emissions; the construction, on the basis of the reflected signals received of two signals Eo(t) and Ei(t) each corresponding to the reflected signal ro(t) or ri(t) originating from the successive emissions of two waveforms eo(t) and ei(t) (Paragraph 0057, “The transmitted signal can be modulated consecutively by a ramp of increasing frequency followed by a ramp of decreasing frequency, or vice versa. In the example illustrated by the figure 4 ramps of increasing and decreasing frequency have the same slope in absolute value, and scan the same frequency band.”), 
Garrec fails to disclose, 
after demodulation of the signals ro(t) and ri(t) by the corresponding wave eo(t) or ei(t) and sampling of the demodulated signal at a given frequency Fech; the said waveforms eo(t) and ei(t) being represented in a "time-frequency" space by two frequency ramps exhibiting respective slopes of variation Ko and Ki, on two frequency bands Bo and Ri whose ratio Bi/Bo is a given integer number, the band Bo being determined as a function of the distance resolution Rao by the relation:

    PNG
    media_image1.png
    28
    109
    media_image1.png
    Greyscale

the slope K being determined as a function of the distance dmax by the relation: 

    PNG
    media_image2.png
    34
    137
    media_image2.png
    Greyscale

 the slopes Ko and K being respectively given by the relations

    PNG
    media_image3.png
    36
    249
    media_image3.png
    Greyscale

where TEO and TE1 represent the respective durations of emission of the waveforms eO(t) and el(t); 
the application of an FFT, on N samples, to the signals Eo(t) and Ei(t) and determination of the spectral components Eo and E corresponding to the said signals, Eo corresponding to the component of lowest frequency of the spectrum of Eo(t); 

    Atty Dkt. No. 95781.41800 
    PNG
    media_image4.png
    34
    244
    media_image4.png
    Greyscale
23
the determination, on the basis of do and di, of the distance dto be measured, d being given by the relation:

    PNG
    media_image5.png
    34
    248
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    75
    442
    media_image6.png
    Greyscale

and   

The prior arts referenced above do not disclose the inventive steps in claim 1 of using two successive frequency ramps exhibiting respective slopes of variation K0 and K1 on two frequency bands B0 and B1 whose ratio B1 / B0 is an integer. The relation of these constraints to the maximum distance, dmax, and constant range resolution, rd0, to obtain the distance d, is not disclosed in the prior art. 

Claims 2-10 are allowable due to their dependency on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on (571)272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 4114                                                                                                                                                                                           
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        /21